DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with LORI HERMAN on 05/09/2022.
The application has been amended as follows, starting from the claims filed 11/27/2021: 

1.	(Currently Amended) A heterocyclic compound having a structure of Formula 1:
	[Formula 1]
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein: 
	X, X' and X1 to X6 are the same as or different from each other, and are each independently O, S, or Se;
	R1 and R2 are the same as or different from each other, and are each independently a substituted or unsubstituted straight-chained or branched alkyl group, a substituted or unsubstituted straight-chained or branched alkoxy group, or a substituted or unsubstituted straight-chained or branched thioalkoxy group;
	Y1 and Y2 are the same as or different from each other, and are each independently hydrogen, a halogen group, a substituted or unsubstituted straight-chained or branched alkyl group, or a substituted or unsubstituted straight-chained or branched alkoxy group;
	EW1 and EW2 are the same as or different from each other, and are each independently a group having a structure of Formula a:
	[Formula a]
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	wherein: 
	Cy1 is a benzene ring that is unsubstituted or substituted with a halogen group, a straight-chained or branched alkyl group, or a straight-chained or branched alkoxy group, and
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is the attachment to Formula 1;
	Ar1 to Ar4 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group; and
	n1 and n2 are each
	

	2.	(Previously Presented) The heterocyclic compound of claim 1, wherein R1 and R2 are the same as or different from each other, and are each independently a branched alkyl group, a branched alkoxy group, or a branched thioalkoxy group.

	3.	(Previously Presented) The heterocyclic compound of claim 1, wherein Y1 and Y2 are the same as or different from each other, and are each independently hydrogen or a halogen group.

	4.	(Previously Presented) The heterocyclic compound of claim 1, wherein Ar1 to Ar4 are the same as or different from each other, and are each independently an aryl group or a heteroaryl group each of which is unsubstituted or substituted with a straight-chained or branched alkyl group, a straight-chained or branched alkoxy group, or a straight-chained or branched thioalkoxy group.

	5.	(Previously Presented) The heterocyclic compound of claim 1, wherein Ar1 to Ar4 are the same as or different from each other, and are each independently any one selected from the following structures:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
	wherein:
	R100 and R101 are the same as or different from each other, and are each independently a straight-chained or branched alkyl group, a straight-chained or branched alkoxy group, or a straight-chained or branched thioalkoxy group, and
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is the attachment to Formula 1.

	6.	(Cancelled) 

	7.	(Currently Amended) The heterocyclic compound of claim 1, wherein Formula 1 is a compound of Formula 
	
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


	[Formula 1-2]
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	wherein: 
	the definitions of R1, R2, Y1, Y2, and Ar1 to Ar4 are the same as those defined in Formula 1; and
	Cy1 and Cy2 are the same as or different from each other, and are each independently a benzene ring that is unsubstituted or substituted with a halogen group, a straight-chained or branched alkyl group, or a straight-chained or branched alkoxy group.

	8.	(Currently Amended) The heterocyclic compound of claim 1, wherein Formula 1 is a compound of any one of the following Formulae 2-4
	

	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


	

	
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


	[Formula 2-4]
	
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

	




[Formula 2-5]
	
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, or
	[Formula 2-6]
	
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
	wherein: 
	the definitions of R1, R2, Y1, and Y2 are the same as those defined in Formula 1;
	R31 to R34 are the same as or different from each other, and are each independently a straight-chained or branched alkyl group, a straight-chained or branched alkoxy group, or a straight-chained or branched thioalkoxy group; and
	Cy1 and Cy2 are the same as or different from each other, and are each independently a benzene ring that is unsubstituted or substituted with a halogen group, a straight-chained or branched alkyl group, or a straight-chained or branched alkoxy group.
	
	9.	(Cancelled) 


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale





    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale







	10.	(Cancelled) 
[AltContent: connector][AltContent: connector]
	11.	(Previously Presented) A composition for an organic electronic device, the composition comprising the heterocyclic compound of claim 1.

	12.	(Previously Presented) The composition of claim 11, comprising an electron donor material and an electron acceptor material, and the electron acceptor material comprises the heterocyclic compound.

	13.	(Previously Presented) The composition of claim 12, wherein the electron donor material and the electron acceptor material constitute a bulk heterojunction (BHJ).

	14. 	(Previously Presented) An organic electronic device comprising:
	a first electrode;
	a second electrode facing the first electrode; and
	an organic material layer comprising one or more layers between the first electrode and the second electrode,
	wherein the one or more layers of the organic material layer comprise the composition for the organic electronic device of claim 11.

	15.	(Original) The organic electronic device of claim 14, wherein the organic electronic device is selected from the group consisting of an organic photoelectric device, an organic transistor, an organic solar cell, and an organic light emitting device.

	16. 	(Previously Presented) The organic electronic device of claim 14, wherein the organic electronic device is an organic solar cell.

	17.	(Previously Presented) The organic electronic device of claim 16, wherein the organic material layer comprises a photoactive layer, and the photoactive layer comprises the composition for the organic electronic device.

	18.	(Cancelled) 

	19.	(Cancelled) 

	20.	(Cancelled) 

Reasons for Allowance
Reasons for Allowance are the same as the Notice of Allowance mailed 03/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721